EXHIBIT 10.1
 
Assignment of Rights
 
Under Servicing Agreements
 
This Assignment (“Assignment”) is made and entered into as of April 26, 2010 by
and among CLS Capital Group, LLC (“Assignor”) and CLS Capital Group, Inc.
(“Assignee”).  Assignor and Assignee are hereinafter sometimes referred to
individually as a “Party” and collectively as the “Parties”.
 
WHEREAS, Assignor is a party to Servicing Agreements with respect to a portfolio
of loans totaling $8,981,500,000 as detailed on Schedule A attached hereto and
incorporated herein by this reference (“Loan Portfolio”), and
 
WHEREAS, the principals of Assignor have acquired a controlling interest in
Assignee for the purpose of operating as a publicly-reporting company and have
determined that it is in their best interests to assign Assignor’s rights under
certain Servicing Agreements to Assignee, and
 
WHEREAS, Assignor’s principals will receive substantial benefit from the
assignment of the Loan Portfolio to Assignee, which will facilitate the funding
of future operations and permit expansion of the business of the principals
through doing business as a publicly-reporting company and thereby open up new
funding resources for the business.
 
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged and confessed, Assignor and Assignee hereby agree as
follows:
 
1.           Assignment.  Effective as of the date hereof, Assignor hereby
assigns and transfers to Assignee, and Assignee hereby acquires from Assignor,
all of Assignor’s contract rights with respect to the servicing of the Loan
Portfolio detailed on Schedule A attached hereto.
 
2.           Further Actions.  Assignor covenants and agrees to warrant and
defend the sale, transfer, assignment, conveyance, grant and delivery of the
rights conveyed hereby to Assignee against all persons whomsoever, to take all
steps reasonably necessary to establish the record of Assignee’s interest
therein and, at the request of Assignee, to execute and deliver further
instruments of transfer and assignment and take such other action as Assignee
may reasonably request to more effectively transfer and assign to and vest in
Assignee the interests intended to be conveyed hereby.
 
 
3.
Miscellaneous.

 
(a)     Entire Agreement.  This Agreement constitutes the entire agreement among
the Parties and supersedes any prior understandings, agreements or
representations by or among the Parties, written or oral, with respect to the
subject matter hereof.
 
(b)     Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party.
 
(c)     Counterparts and Facsimile Signature.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  This Agreement may
be executed by facsimile signature.

 
 

--------------------------------------------------------------------------------

 
 
(d)     Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(e)     Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Ohio without giving effect to
any choice or conflict of law provision or rule (whether of the State of Ohio or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Ohio.  The Parties hereby consent
to the exclusive jurisdiction of the courts of the State of Ohio located in
Toledo, Ohio and the United States District Court for the Northern District of
Ohio for all disputes arising under this Agreement.
 
(f)      Amendments and Waivers.  The Parties may mutually amend any provision
of this Agreement at any time during the term of this Agreement prior to the
termination of this Agreement.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the
Parties.  No waiver of any right or remedy hereunder shall be valid unless the
same shall be in writing and signed by the party giving such waiver.  No waiver
by any party with respect to any default, misrepresentation or breach of
warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
(g)     Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
(h)     Construction.  The language used in this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any party.  Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise.
 
(i)      Remedies. Assignor shall be entitled to enforce its rights under this
Agreement specifically to recover damages by reason of any breach of any
provision or term of this Agreement and to exercise all other rights existing in
its favor.  In the event of any dispute under this Agreement, the prevailing
party shall be entitled to recover its costs incurred in connection with the
resolution thereof, including reasonable attorneys fees.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.
 
ASSIGNOR:
 
CLS Capital Group, LLC
   
By:
/s/ Redell Vincent Napper II
   
Name:  Redell Vincent Napper II
 
Title: Managing Member


 
 

--------------------------------------------------------------------------------

 
 
ASSIGNEE:
 
CLS Capital Group, Inc.
   
By:
/s/ Reynaldo Uballe Jr.
   
Name: Reynaldo Uballe Jr.
 
Title: President


 
 

--------------------------------------------------------------------------------

 



       
SCHEDULE A
             
ASSIGNED LOAN PORTFOLIO
                                     
COMPANY
 
PRINCIPAL
 
ADDRESS
 
AMOUNT
 
Asset Futures Corp.
 
Bruce Philp
 
360 Queen Street, Brisbane, Queenland 4000 Australia
  $ 500,000,000.00  
Ayr Hill Financial, LLC
 
Raphael Cassagnol
 
1320 Old Chain Bridge Road #130-110, McClean, VA 22101
  $ 500,000,000.00  
Baypointe Properties
 
Richard Muhne
 
10328 S 51st Court, Oaklawn, IL 60453
  $ 500,000,000.00  
B.B. Bagels, Inc.
 
Eric Berkowitz
 
2835 W Touby Ave., Chicago, IL 60645
  $ 20,000,000.00  
Pan-Euro Properties Group
 
Lord James Findlay of Lachaber
 
Pinehouse 21;Bramble Bank, Frimley Green, Surrey GU16-6PN
  $ 500,000,000.00  
Pueblo West Rentals, LLC
 
William C Hurst
 
6415 Prospero Road, Peyton, CO 80831
  $ 500,000,000.00  
Streeter Holdings, LLC
 
Paul Streeter
 
12400 Hwy 71 West Suite 350-404, Austin, TX 78738
  $ 168,000,000.00  
Chae Organics, Inc.
 
Linda Chae
 
PO Box 852, LaVeta, CO 81055
  $ 250,000,000.00  
CNJ Investments
 
Celeste Abbott
 
1011 Airport Rd., Aledo, TX 76008
  $ 120,000,000.00  
Core Impact Consulting
 
Michael Stay
 
13063 Country View Lane, Amissville, VA 20106
  $ 50,000,000.00  
Credit Coach
 
Andrew Reuland
 
3051 Progress Way, Kaukauna, WI 54130
  $ 20,000,000.00  
Dumas & Associates, LLC
 
Fredrick Dowdell
 
345 23rd St SW, Birmingham, AL 35211
  $ 190,000,000.00  
Eagles' Wings Holdings, LLC
 
Gerald Brown
 
579 S. Sandhill Rd. Suite F, Las Vegas, NB 89120
  $ 200,000,000.00  
Genevieve Financial Corp.
 
Marissa Silveria
 
Global Bank Tower, 50th Street, 23rd FL, Panama City Republic of Panama
  $ 500,000,000.00  
Global Development Group, Inc.
 
Jonathan Thause
 
2203 Avenue X, Brooklyn, NY 11235
  $ 500,000,000.00  
Honu Capital Group, LLC
 
Michael Cantrell
 
16333 Great Oaks Drive #206, Round Rock, TX 78681
  $ 13,500,000.00  
Import Car Parts of Colorado, Inc.
 
Robb Hagestad
 
9841 Airport Blvd. Suite 1424, Los Angeles, CA 90045
  $ 200,000,000.00  
In Check Technologies, Inc
 
Yuri Khazanov
 
3000 Dundee Rd, #207, Northbrook, IL 60062
  $ 200,000,000.00  
International Development Corp.
 
Lester B. Colodny
 
23 Inverness Way East, Suite 170, Englewood, CO 80112
  $ 550,000,000.00  
JD Investors GA, LLC
 
Nathan Duce
 
7053 Roselake Circle, Douglasville, GA 30134
  $ 20,000,000.00  
KB & N Enterprises, LLC
 
Toney Anaya
 
826 Gonzales Rd, Santa Fe, NM 87501
  $ 55,000,000.00  
KKJ Enterprises, LLC
 
Kellen Jones
 
2245 Aspen Wood Loop, Lehi, UT 84043
  $ 20,000,000.00  
K-Pro Marketing Group, Inc.
 
Jason Schreifels
 
8053 Sterling Dr. Suite 101 St. Joseph, MN 56374
  $ 20,000,000.00  
Lake Shore Development, LLC
 
Roman Veksler
 
30 E. 20th St. Suite 305, New York, NY 10003
  $ 500,000,000.00  
Tom Alexander Christensen
 
Tom Alexander Christensen
 
Jernbanegata 7b, 3916, Porsgrunn
  $ 250,000,000.00  
Moore Holdings Group, LLC
 
Gregory C. Moore
 
P.O. Box 1023, Newburg, IN 47269
  $ 100,000,000.00  
Neeley-Wayne Asset Management, LLC
 
Adam Lamar Wayne
 
435 Monahan Dr., Desoto, TX 75115
  $ 15,000,000.00  
Prosperity Management II, LLC
 
Rajesh Patel
 
1000 S. Euclid, Bay City, MI 48706
  $ 200,000,000.00  
Peace Investments, Inc.
 
Bruce Wring
 
5525 Riverdale Rd., Memphis, TN 38141
  $ 500,000,000.00  
Radix Properties, Inc.
 
Vanjuan Vladimirov
 
1140 Brianna, Lancaster, CA 93535
  $ 100,000,000.00  
Riverwalk Partners, LLC
 
R. J. Braught
 
2400 Miles Road, SW # 1000, Albuquerque, NM 87106
  $ 304,000,000.00  
Safe Harbor Financial Group, Inc.
 
Travis Winnett
 
214 Neosho Blvd., Suite B, Neosho, MO 64850
  $ 500,000,000.00  
Shamrock Holdings, LLC
 
Paul Connolly
 
6615 W. Boynton Beach Blvd. #330, Boynton Beach, FL 33437
  $ 40,000,000.00  
Smart Chip Technologies
 
Miodrag Miki Radivojsa
 
330 East Warm Springs Rd., Las Vegas, NV 98119
  $ 20,000,000.00  
Stonelock Media Group, Inc.
 
Beni Atoori
 
20969 Ventura Blvd. Suite 219, Wooland Hills, CA 91364
  $ 85,000,000.00  
Southport Enterprises, LLC
 
Jordan Brock
 
921 Renita Way, Moore, OH 73160
  $ 100,000,000.00  
Spectra Records, LLC
 
Bobby Stagg
 
209 Runnymede Lane, Summerville, SC 29485
  $ 48,000,000.00  
Spectro Properties, LLC
 
Maxim Fields
 
9668 Milliken Ave Bldg. 103-340, Rancho Cucamonga, CA 91730
  $ 125,000,000.00  
TEOK Inc.
 
Terry Holbrook
 
5724 Sam Houston Circle, Austin, TX 78731
  $ 69,000,000.00  
Tree House Investments, LLC
 
Steven L. Adams
 
3101 Welton Cliff Dr., Cedar Park, TX 78613
  $ 179,000,000.00  
Yury Beydermand
 
Yury Beyderman
 
4001 Bordeaux, Northbrook, IL 60062
  $ 200,000,000.00  
National Apartment Investors
 
Marty Cleckler
 
1504 Main Street, Lubbock, TX 79401
  $ 50,000,000.00          
Total   
  $ 8,981,500,000.00  


 
 

--------------------------------------------------------------------------------

 